 

PREMIER POWER RENEWABLE ENERGY, INC.

4961 Windplay Drive, Suite 100

El Dorado Hills, CA 95762

 

 

October 15, 2011

 

 

Robert Medearis

 

 

Re:Director Agreement

 

 

Dear Bob:

 

Premier Power Renewable Energy, Inc., a Delaware corporation (the “Company”), is
pleased to offer you a renewal agreement for your director position on our Board
of Directors (the “Board”). We look forward to your continued success in this
role.

 

Should you choose to accept this renewal as a member of the Board by signing the
letter, this letter shall constitute an agreement (“Agreement”) between you and
the Company and contains all the terms and conditions relating to the services
you are to provide.

 

1. Term. This Agreement shall be for the ensuing year, effective as of the date
of this Agreement. Your term as director shall continue subject to the
provisions in Section 8 below or until your successor is duly elected and
qualified. The position shall be up for re-election each year at the annual
stockholders’ meeting and upon re-election, the terms and provisions of this
Agreement shall remain in full force and effect.

 

2. Services. You shall render services as a member of the Board (“Board
Service”). You shall be required to attend, at minimum, 3 meetings of the Board
in person (“In-Person Meetings”) and, at minimum, 1 meeting of the Board by
telephone (“Telephonic Meetings”). As you have been determined by the Board to
be an independent director as defined by Nasdaq Marketplace Rules, you shall
also be required to attend at least one (1) meeting with the other independent
directors without the presence of the Company’s officers and non-independent
directors. The services described in this Section 2 shall hereinafter be
referred to as your “Duties.”

 

3. Services for Others. You shall be free to represent or perform services for
other persons during the term of this Agreement. You agree, however, that you do
not presently perform and do not intend to perform, during the term of this
Agreement, similar Duties, consulting, or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting, or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

 



 

 

  

4. Compensation.

 

4.1. Cash for Meetings. You shall receive cash compensation of $2,500 for each
In-Person Meeting and Telephonic Meeting that you attend. You shall be
reimbursed for reasonable expenses incurred by you in connection with the
performance of your Duties (including travel expenses for In-Person Meetings). A
Board meeting attended telephonically for which you are owed cash compensation
shall be considered a Telephonic Meeting if it is a meeting, at the Company’s
sole discretion, to be of substantive significance and not incidental to your
role on the Board.

 

4.2. Monthly Cash Fee. You shall receive cash compensation of $1,000, pro rata,
for each month of your Board Service.

 

4.3. Stock. You have previously received an aggregate 33,000 shares of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), for your
first and second years’ of service as a director. On December 8, 2011, the third
anniversary of your membership on the Board, you will be entitled to receive
17,000 shares of Common Stock. The Company shall use its best efforts to issue
shares of its Common Stock pursuant to this Section 4.3 in a timely manner. The
Common Stock issued pursuant to this Section 4.3 shall be issued as grants
pursuant to the Company’s 2008 Equity Incentive Plan.

 

5.  D&O Insurance Policy. During the term under this Agreement, the Company
shall include you as an insured under an officers and directors insurance policy
with coverage not less than $5,000,000.

 

6. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

7. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:

 

7.1. Definition. For purposes of this Agreement, the term “Confidential
Information” means:

 

a. Any information which the Company possesses that has been created,
discovered, or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or

 

b. Any information which is related to the business of the Company and is
generally not known by non-Company personnel.

 

c. By way of illustration, but not limitation, Confidential Information includes
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registrable under copyright or
similar laws, and whether or not reduced to practice), discoveries, concepts,
ideas, improvements, techniques, methods, research, development and test
results, specifications, data, know-how, software, formats, marketing plans, and
analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics, and agreements.

 



 

 

  

7.2. Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:

 

a. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;

 

b. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

c. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

d. Information that is disclosed to an order or requirement of a court,
government administrative agency, or other governmental body.

 

7.3. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company's premises, any notes, formulas,
programs, data, records, machines, or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company's demand, upon
termination of this Agreement, or upon your termination or Resignation, as
defined in Section 8 herein.

 

7.4. No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement.

 

8.  Termination and Resignation. Your membership on the Company’s Board may be
terminated for any or no reason at a meeting called expressly for that purpose
by a vote of the stockholders holding at least fifty percent (50%) of the shares
of the Company’s issued and outstanding shares entitled to vote. Your membership
on the Company’s Board may also be terminated for cause by a majority of the
Board. You may also terminate your membership on the Board for any or no reason
by delivering your written notice of resignation to the Company (“Resignation”),
and such Resignation shall be effective upon its acceptance by the Board,
provided, however, that if the Board has not acted on such written notice within
ten days from its date of delivery, then your Resignation shall upon the tenth
day be deemed accepted by the Board. Upon the effective date of the termination
or Resignation, your right to compensation hereunder will terminate subject to
the Company's obligations to pay you any cash compensation (or equivalent value
in Company common stock shares) that you have already earned and to reimburse
you for approved expenses already incurred in connection with your performance
of your Duties as of the effective date of such termination or Resignation.

 



 

 

 

 

9. Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of
California applicable to agreements made and to be performed entirely in the
State of California.

 

10. Entire Agreement; Amendment; Waiver; Counterparts. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

 

 

[Remainder of Page Left Blank Intentionally]

 

 

 

 

 

 



 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

 

  Sincerely,       PREMIER POWER RENEWABLE ENERGY, INC.           By: /s/ Dean
Marks   Dean Marks   Chief Executive Officer


 

 

 

AGREED AND ACCEPTED:

 

 

/s/ Robert Medearis

Robert Medearis

 



 

 

